Exhibit 99.1 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (the “ Agreement ”) is made and entered into this 21st day of September, 2014 by and between Calypte Biomedical Corporation, a Delaware corporation (the “ Company ”), and David Khidasheli (the “ Purchaser ”). RECITALS A.The Purchaser has made advances to the Company in the aggregate amount of $1,589,000 (the “ Advances ”) during the three-year period ended December 31, 2013, including $1,000,000 advanced pursuant to a Memorandum of Understanding dated October 10, 2011, for the purpose of financing the Company’s operations. B.The Purchaser and the Company desire to convert the Advances to Common Stock, $0.005 par value per share, of the Company at a conversion price equal to $0.03 per share (the “ Purchase Price ”). AGREEMENT NOW, THEREFORE, in order to implement the foregoing and in consideration of the mutual representations, warranties, covenants and agreements contained herein and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.
